ALLOWANCE
This Office Action follows the decision of the Patent Trial and Appeal Board mailed 05/09/2022.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan Cagle on 07/15/2022.
Amend claims as follows:
13. 	(Currently Amended) A method for combined power production and hydrogen production, the method comprising: 
carrying out the power production in a power production unit comprising: 
combusting a first hydrocarbon fuel in a first combustor with an oxidant in the presence of a recycled CO2 stream at a combustion pressure to provide a combustion product stream including CO2; 
expanding the combustion product stream including CO2 across a turbine to produce power and form a turbine discharge stream including CQ2; 
cooling the turbine discharge stream including CO2, in a recuperative heat exchanger; 
separating the CO2 from any further components of the turbine discharge stream to provide a stream comprising the recycled CO2; 
compressing the stream comprising the recycled CO2 to substantially the combustion pressure to provide a compressed recycled CO2 stream; 
heating the compressed recycled CO2 stream in the recuperative heat exchanger, with heat withdrawn from the turbine exhaust stream to provide a heated stream comprising the recycled CO2; and 
passing the heated stream comprising the recycled CO2 to the first combustor; and carrying out the hydrogen production in a hydrogen production unit comprising: 
passing a stream of a second hydrocarbon fuel through a partial oxidation reactor to form a synthesis gas stream;
processing the synthesis gas stream to provide a stream of substantially pure hydrogen and a waste stream comprising at least carbon monoxide; and
passing at least the carbon monoxide from the waste stream to the first combustor.
14. 	(Cancelled)
15. 	(Currently Amended) The method of claim 13, wherein  the processing the synthesis gas stream comprises passing the synthesis gas stream through a reformer that is also configured to receive the 
16. 	(Currently Amended) The method of claim 15, wherein one or more of the stream of the second hydrocarbon fuel passing through the partial oxidation reactor, the stream of the second hydrocarbon fuel received by the reformer, and the stream of the heated water that is received by the reformer 2.
17. 	(Currently Amended) The method of claim 15, wherein the processing the synthesis gas stream comprises passing reformed synthesis gas from the reformer through a shift reactor followed by a shift stream heat exchanger.
18. 	(Currently Amended) The method of claim 17, wherein the second reactor
23. 	(Currently Amended) The method of claim 13, wherein the power production unit further comprises an additive heat exchanger that heats 2 stream against one or more compressed streams from the power production unit.
24. 	(Currently Amended) The method of claim 23, further comprising passing a heated stream from the hydrogen production unit through the additive heat exchanger such that heat from the hydrogen production unit is transferred to 2 stream.
25. 	(Currently Amended) The method of claim 24, wherein the heat that is transferred from the hydrogen production unit to 2 stream is at a temperature level below about 400 °C.
26. 	(Currently Amended) The method of claim 13, wherein at least a portion of the turbine discharge stream including CO2 is passed through a second combustor with a stream of the first hydrocarbon fuel and oxygen so that the first 2.
30. 	(New) A method for combined power production and hydrogen production, the method comprising:
carrying out the power production in a power production unit comprising:
combusting a first hydrocarbon fuel in a first combustor with an oxidant in the presence of a recycled CO2 stream at a combustion pressure to provide a combustion product stream including CO2;
expanding the combustion product stream including CO2 across a turbine to produce power and form a turbine discharge stream including CQ2;
cooling the turbine discharge stream including CO2, in a recuperative heat exchanger; 
separating the CO2 from any further components of the turbine discharge stream to provide a stream comprising the recycled CO2;
compressing the stream comprising the recycled CO2 to substantially the combustion pressure to provide a compressed recycled CO2 stream;
heating the compressed recycled CO2 stream in the recuperative heat exchanger, with heat withdrawn from the turbine exhaust stream to provide a heated stream comprising the recycled CO2; and
passing the heated stream comprising the recycled CO2 to the first combustor; and carrying out the hydrogen production in a hydrogen production unit comprising:
passing a stream of a second hydrocarbon fuel through a partial oxidation reactor to form a synthesis gas stream; and 
processing the synthesis gas stream to provide a stream of substantially pure hydrogen and a waste stream comprising at least carbon monoxide;
wherein the waste stream is compressed to a pressure suitable for input to the combustor.
Allowable Subject Matter
Claims 13, 15-28 and 30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741